Order entered January 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01589-CR

                             REGINALD THOMAS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-00358-V

                                          ORDER
       The Court GRANTS appellant’s December 31, 2014 motion to include items.

       We ORDER the Dallas County District Clerk to file a supplemental clerk’s record,

within FIFTEEN (15) DAYS of the date of this order, that includes the motion for new trial

filed on October 15, 2014 in trial case number F09-34344-V.


                                                    /s/   ADA BROWN
                                                          JUSTICE